DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 15-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Heie et al. (2008/0235733, of record) [Heie] in view of Cai et al. (2018/0288723) [Cai].
Regarding claims 15, 17, 19, 21, 23, and 24, Heie discloses an interconnected system for the wireless transmission of high-quality audio and video among consumer electronics devices (fig. 1A) comprising:
an electronic wireless transmission module incorporated into a printed circuit board provided inside a main housing of a consumer electronic device (fig. 1A Gateway 103), wherein an electrical audio or video signal flowing through an electrically conductive path towards a port is taken and wirelessly transmitted through an integrated antenna (wired and wireless WAN access and 802.11 WiFi, paragraph 0028), said electronic transmission module being powered by said consumer electronics device (fig. 1A).
Heie fails to disclose the consumer electronic device includes at least one wired audio or video input port, or wired audio or video output port, such that the electronic transmission module is connected to said wired audio/video input or output port via the electrically conductive path directly coupled to said wired port.
In an analogous art, Cai teaches including coupling a wireless transmission module to wired ports via an electrically conductive path that is directly coupled to said wired ports (fig. 5) for the benefit of providing a hardware means for greatly improving the synchronization of multi-channel transmissions (paragraphs 0052-0056).
It would have been obvious at the time of effective filing to include in the consumer electronic device at least one wired audio or video input port, or wired audio or video output port, such that the electronic transmission module is connected to said wired audio/video input or output port via the electrically conductive path directly coupled to said wired port, as suggested by Cai for the benefit of providing a hardware means for greatly improving the synchronization of multi-channel transmissions, particularly during calibration.



Regarding claims 18 and 22, Heie and Cai disclose the interconnected system for the wireless transmission of high-quality audio and video among consumer electronics devices according to claims 15 and 19, further comprising a module for synchronization, decoding or interpretation of signals that performs the exchange of audio and video signals without affecting the synchronization between consumer electronics devices, and an order, duration or volume of the audio and video signals (gateway coordinates signal distribution using media adaptors, Heie paragraph 0028).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421